         Case 1:21-mj-00320-RMM Document 6 Filed 04/01/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                           :
                                                   :
              v.                                   :          No. 21-MJ-230
                                                   :
WILLIAM TRYON,                                     :
                                                   :
       Defendant.                                  :



                                           ORDER

       In light of the government’s Motion to Unseal, and the entire record herein, this Court

grants the government’s Motion, and the matter is unsealed.

                                                                    Zia M. Faruqui
                                                                    2021.04.01
                                                                    23:33:39 -04'00'
                                                   _____________________________
                                                   HON. ZIA M. FARUQUI
                                                   UNITED STATES MAGISTRATE JUDGE
                                                   DISTRICT OF COLUMBIA




                                               1
